MEMORANDUM **
Jose Luis Luna-Garcia appeals pro se from the district court’s order denying his motion for reduction or review of sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Luna-Garcia contends that the district court erred in denying his motion for a reduction of sentence and a review of sentence pursuant to 18 U.S.C. § 3582 and 18 U.S.C. § 3742. The district court properly concluded that it lacked authority to resen-tence him. See United States v. Townsend, 98 F.3d 510, 513 (9th Cir.1996) (per curiam).
To the extent that Luna-Garcia seeks relief pursuant to Fed.R.Crim.P. 33, this claim was also properly denied by the district court. See Fed.R.Crim.P. 33; see also United States v. McKinney, 952 F.2d 333, 336 (9th Cir.1991).
To the extent that Luna-Garcia challenges the district court’s dismissal of his 28 U.S.C. § 2255 motion, we construe this as a motion to broaden the certifícate of appealability, and deny the motion. See 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per cu-riam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.